



techniplogo.jpg [techniplogo.jpg] Exhibit 10.10
























TECHNIP
STOCK OPTION PLAN RULES
Authorization of
the Extraordinary General Meeting
of April 28, 2011
TRANCHE 2
Board of Directors of December 14, 2011
Grant of Stock Options
(Translation for information purpose)








--------------------------------------------------------------------------------







Exhibit 10.10


This stock option plan (the “Plan”) to subscribe shares of Technip (the
“Company”) is established pursuant to the provisions of the 18th and 19th
resolutions of the April 28, 2011 General Shareholders’ Meeting authorizing the
Board of Directors, for a period of 24 months, to grant Options giving the right
to purchase existing shares or giving the right to subscribe to new shares
issued by the Company by capital increase.
The purpose of the Plan is to strengthen the Group’s spirit and its cohesion.
Stock Options are a vital tool for the motivation and loyalty of employees and
for aligning the interests of employees and shareholders.


1.
BENEFICIARIES

The potential Beneficiaries of the Options are the employees and executive
officers, eligible pursuant to article L. 225‑185 of the French Code of
Commerce, of the Company and its affiliates within the meaning of article
L. 225‑180 of the French Commercial Code (the “Technip Group”), as at the date
the Options are granted and not working out notice following dismissal or
resignation on said date (work on notice in case of resignation followed by an
employment contract with an affiliate of the Technip Group as an intra-Group
move would not hinder such grant of Options).
The Board of Directors decides the Beneficiaries and the respective number of
Options on the day of grant.


2.
NATURE OF OPTIONS

The exercise of granted Options will allow the Beneficiaries to subscribe new
shares issued by the Company by capital increase.
The rights attached to the Options are non-transferable, except in the case of
death, in which case the Beneficiary's heirs may exercise the Options within six
months from the date of death.


3.
EXERCISE PRICE

The exercise price of the Options is set by the Board of Directors on the day of
grant. This price is without discount and equal to the average share price on
the Euronext Paris market, during the twenty trading days preceding the day of
grant.
Upon occurrence of decisions having an impact on the capital stock of the
Company, the Board of Directors shall make the necessary adjustments in
accordance with articles L. 225-181 and L. 225-99 of the French Commercial Code.


4.
VALIDITY OF OPTIONS

The Options granted under the present Plan are exercisable upon expiry of a
four-year (4) period and shall have a maximum seven-year (7) term starting from
date of grant by the Board of Directors which may nevertheless set a shorter
period for all or part of the Options and/or of the Beneficiaries.
The Options not exercised within this seven-year term will become null and void
and therefore will cease to be exercisable.









--------------------------------------------------------------------------------





 




5.
CONDITIONS FOR EXERCISING THE OPTIONS



5.1
General conditions



5.1.1
The exercise of Options under this Plan is subject to the condition that the
Beneficiary remains an employee or an Executive Officer until the Date of
exercise of the Options.

In this respect, the loss of the right to exercise the Options arises on the
date of receipt (or the first delivery attempt) of the notice of dismissal or
remittance of the resignation letter, notwithstanding any notice period, whether
or not completed, or in the case of an Executive Officer, upon expiration of his
term or on the date of his dismissal (or notification of such dismissal if the
Beneficiary did not attend the Board Meeting having made such decision). It is
specified that the sole loss of the position as Executive Officer does not
generate the loss of the right to exercise the Options in the case of a
Beneficiary being an Executive Officer with an employment contract.


5.1.2
Notwithstanding the condition provided for in provisions of Article 5.1.1.
hereabove, the right to exercise the Options is maintained in the following
situations:

5.1.2.1
Retirement leave once satisfying the legal minimum period of contributions to
the National Insurance in France (or corresponding rules in other countries).

5.1.2.2
Full disability impairing any employment contract as classified in categories
two or three under article L.341-4 of the French Social Security Code (or
corresponding rules in other countries). In such a case the exercise of options
by the Beneficiary shall occur prior to the end of the four years period
referred to in Article 4.

5.1.2.3
Redundancy or dismissal for any reasons other than gross or willful misconduct
or negotiated leave.

5.1.2.4
Departure from the Group in the context of a sale of assets.

5.1.2.5
Waiver of the condition mentioned in Article 5.1.1 above if granted by the
Chairman and Chief Executive Officer.



5.1.3
Case of death

In the event of death of the Beneficiary prior to the date of exercise of the
Options, his heirs may request, within six months of the date of death, the
Options according to the provisions of Article 5.2 2 hereunder.


5.2
Conditions relating to the number of Options

5.2.1.
Principle

The number of Options to be exercised is determined by the level of achievement
of the Performance Conditions at that date, in accordance with the Annex to
these Rules.
5.2.2.
Exceptions

5.2.2.1.
Death - Disability

As an exception to the provisions of article 5.2.1, the number of options to be
delivered in the cases of disability (article 5.1.2.2) or death (article 5.1.3)
of the Beneficiary, shall be the whole of the options granted by the Board of
Directors disregarding the Performance Conditions referred to in article 5.2.1.







--------------------------------------------------------------------------------









 






5.2.2.2.
Take-over bid or exchange offer on the shares of the Company

As an exception to the above provisions, Beneficiaries may exercise their
Options before the expiration of the four-year period referred in Article 4
should the Company be subject to a public take-over bid or an exchange offering.
In this case, the Beneficiaries may exercise their Options upon the effective
opening of such offer pursuant to the conditions in article L.231-32 of the
General Regulations of the French Autorité des Marchés Financiers. 
The early exercise of the Options pursuant to the provisions of the above
paragraph, shall apply to the whole of the Options granted to the Beneficiaries
whose situation is in compliance with Article 5.1 hereabove, disregarding the
Performance Conditions referred to in Article 5.2.1.
5.3
Suspension of the right to exercise Options

The Board of Directors may temporarily suspend the right to exercise Options,
for a maximum period of three months, in the event of an issuance of new equity
securities or securities giving access to the share capital as well as in the
event of a merger or de-merger of the Company. The Beneficiaries involved shall
in this case be individually informed of the duration of this suspension period.
5.4
Disposal and hedging of shares are prohibited

The grant of options is personal in essence and the rights attached cannot be
sold or transferred during the four-year period. No pledge or surety can be
instituted on the options.


6.
MODE OF EXERCISE OF OPTIONS

Exercise of Options should apply at least to a minimum of 500 Options or to the
balance of Options should it be lower than 500.
As a condition of the validity of the exercise of Options, each Beneficiary must
send to the Managing Bank his/her exercise request, which consists of:
–
A completed and signed Options exercise form,



–
Except in the case of a cash-less exercise, payment made to the Managing Bank
amounting to the global exercise price of the exercised Options.



After receiving the Company’s approval on such exercise which requires the
clearance by the Group Chief Financial Officer in the case of insiders listed in
accordance with article L.621-18-4 al. 1 of the French Monetary and Financial
Code, the Managing Bank checks that the number of exercised Options does not
exceed the number of Options exercisable pursuant to the level of achievement of
the applicable Reference Performance as defined in Annex 1. The Managing Bank
processes the request of the Beneficiary within the limits of the number of
exercisable Options defined herein and delivers the corresponding number of
shares to the Beneficiary or, upon instruction of the latter, carries out the
resale of such shares and transfers the net sales proceeds thereof to the said
Beneficiary.
By returning the acknowledgment of receipt of the rules of the Plan, the
Beneficiaries having tax residence outside of France authorize the Managing Bank
to retain, if needed, the amount of all costs and taxes or similar expenses, the
payment of which will be due following the exercise of the Options or the
transfer of the shares and shall be carried out by the employer of the
Beneficiary.
Specific conditions will be applied in the case of the exercise of Options
pursuant to the Group Company Savings Plan (PEG).





--------------------------------------------------------------------------------





 








7.
TEMPORARY PROHIBITION TO SELL THE SHARES

No Beneficiary may transfer or convert into bearer form any share resulting from
the exercise of the option before the expiry of a four-year period as from the
date of allocation of the options, subject to provisions of Article 5.


8.
NATURE AND RIGHTS OF ENTITLEMENT OF SHARES

The shares subscribed by exercise of Options shall be kept as registered shares
in an individual account opened in the books held by the Managing Bank.
These shares will be issued with current dividend eligibility and will entitle
to any dividend by any general meeting held after the issuance of said shares.
Each Beneficiary may deposit its shares created by the exercise of Options in
the Group Company Savings Plan (PEG) in accordance with Article L.3332-25 of the
French Labour Code, or in any other type of Fund selected by the Company. Shares
deposited on the PEG shall remain unavailable for sale for a period of 5 years
from the date of deposit.


9.
INFORMATION OF THE BENEFICIARIES

Notification of the Allocation of Options to the Beneficiaries is made in the
form of a letter by the Chairman and Chief Executive Officer of the Company, or
any other person chosen by him or by the Board of Directors, sent by mail or
hand-delivered, along with a copy of these Rules, and specifying the number of
Options granted to the Beneficiary, the Performance Conditions, the period of
exercise of the Options, the temporary prohibition to sale the shares, as well
as, as the case may be, the specific provisions applicable to the relevant
Beneficiary.
Each Beneficiary shall acknowledge receipt (i) of these Rules, (ii) of the
letter of notification and (iii) receipt and acceptance of the Options, by
returning within one month from the date of grant of the Options a signed and
dated copy of said letter. Failing to do so he will loose automatically his
rights to the Options.


10.
AMENDMENTS TO THE PLAN AND NOTIFICATIONS

10.1.
This Plan may be amended by the Board of Directors.

However, no amendment may be made to this Plan without the Beneficiaries’
consent if it would be unfavourable to them, unless such modification would
result from a new law or regulatory enactment or any other enforceable provision
applicable to the Company.


10.2.
Notifications may be made by any means, including by internal mail, regular
mail, or mail with acknowledgment of receipt, by fax or by electronic mail to
the address or fax number indicated by the Beneficiary.





11.
BENEFICIARIES NON RESIDING IN FRANCE

11.1.
As concern Beneficiary subject to taxations in the United States of America, the
Plan shall be construed and enforced so that the exercise of Options and the
delivery of shares shall not result in a deferred compensation under Section 409
A of the US Internal Revenue Code of 1986, as modified.








--------------------------------------------------------------------------------





                                                                                                                                                          






11.2.
The Beneficiary’s eligibility to participate in the Plan, the exercise of
Options and the delivery of Shares are contingent upon the Company and/or the
companies in its Group obtaining the necessary or desirable local
authorizations, settlements or formality, in the relevant countries. As for the
United States, while the grant of Options and the acquisition of shares by an
American resident is possible in accordance with current American tax and
securities regulations, if there is a change to such regulations or the
interpretations thereof, or their interpretation by the Company, making it
impossible or inopportune the delivery of Shares to an American resident, the
ability to exercise the Options or the delivery of Shares resulting from such
exercise may be suspended by the Company without prior notice.



11.3.
More generally, if the legislation of the country in which the Beneficiary is
located makes the delivery of the Shares to such Beneficiary impossible or
inopportune, the exercise of the Options or the delivery of the Shares may be
suspended without any prior notice by the Company.

In the event that the ability to exercise the Options is suspended due to local
regulations, the Company may require Beneficiaries to exercise their Options
using a procedure under which Shares are simultaneously sold back to the Company
or the Company may pay the affected Beneficiaries an amount equivalent to the
net capital gain in euros or in local currency they could have incurred in
exercising the Options.


11.4.
Neither the Options, not the resulting shares were of will be registered with
the US Securities and Exchange Commission or any other US Authority. Shares
subscribed for under this Plan may not be sold in the United States. Such Shares
may be sold only through Euronext Paris.



11.5.
Each Beneficiary is responsible for being informed to the tax consequences
(including social charges) as a result of the Options granted to him or her, the
Shares and the gains received through the exercise of Options and/or the sale of
the Shares. All such taxes and social chares imposed on the Beneficiary shall be
his or her sole responsibility. If upon grant of any Options, the delivery or
sale of Shares in connection therewith, the Beneficiary’s employer or any member
of the Group is responsible for withholding tax or social charges for the amount
of the Beneficiary, he or she immediately accepts that the Company suspends the
exercise of the Option and/or delay the delivery of Shares resulting from
exercise or prohibit the sale of Shares until the Beneficiary has made or
arranged for payment of the required amount. Alternatively, the Company has the
right to sell all or a portion the Shares in order to reimburse the amounts owed
with the proceeds of such sales.





12.
APPLICABLE LAW

12.1.
The present Plan is governed by French Law.

12.2.
In case of conflict regarding its interpretation, validity or implementation,
the parties will attempt to find an amicable settlement; if not, the dispute
will be brought before the competent French Court.

12.3.
Should a provision be deemed invalid for any reason, the enforcement of the Plan
will not be affected therefrom and will be construed as closely as possible in
accordance with the initial intent.














--------------------------------------------------------------------------------





 
STOCK OPTION PLAN RULES


ANNEX


METHOD OF DETERMINATION OF THE REFERENCE PERFORMANCE




The exercise by the Beneficiaries of the stock Options granted by the Board of
Directors on December 14, 2011 shall be conditional upon the achievement of a
performance to be measured by the results of the Group over three consecutive
years in terms of Total Shareholder Return (TSR), Operating Income From
Recurring Activities (OIFRA) and Return on Capital Employed (ROCE), considering
that:


•
The TSR metric is calculated as the rate of return of a share over a year,
taking into account the payment of a dividend during the period. The dividend is
assumed to be reinvested at the dividend record date closing share price
(definition used by Bloomberg);

•
The OIFRA metric is the operating income from recurring activities, as reported
in Technip's Annual Report;

•
The ROCE metric (Return on Capital Employed)

ROCE = Net Operating Income/ employed capital
where Employed Capital = Non current assets (excluding Available-for-Sale
Financial Assets) + Working Capital needs + Other non-current liabilities.


The performance obtained shall be measured, as a percentage for the TSR metric,
from the comparison of the yearly average of Technip’s TSR performance with the
corresponding average performance of a sample of competitors (1), for the OIFRA
and the ROCE metrics, from targets decided by the Board of Directors and
determined in absolute value (2).


The stated performances will determine the Reference Performance as the
arithmetical average of the percentages of the three abovementioned
performances.


An independent expert appointed by the Board of Directors, upon consultation of
the Nominations and Remunerations Committee, will carry out the abovementioned
Reference Performance calculation, according to the provisions of the Plan.
The “At Risk Portion of the Plan” is made of the Options which might be lost by
the Beneficiaries according to the level of performance achieved and
corresponding to (i) 100% of the Options allocated to the Excom Members (the
“Comex At Risk Portion”) and, (ii) 50% of the Options allocated to the other
Beneficiaries (the “Other Beneficiaries At Risk Portion”).


The Reference Performance shall determine the definitive proportion of options
to be exercised based on the following scale:


–
if the Reference Performance is below 25%, the At Risk Portion of the Plan will
be lost;



                                                                                                                                      





--------------------------------------------------------------------------------





 






–
if the Reference Performance is at least equal to 25%, the percentage of the
options that will be exercisable in the At Risk Portion of the Plan will be
defined on a straight line basis against the Reference Performance:

◦
from 0 to 100% for the Comex At Risk Portion,

◦
from 0 to 50% for the Other Beneficiaries At Risk Portion.

The Options which cannot be exercised due to the lack of performance will be
definitively lost.


(1)
The list of competitors to be retained for the comparison of the TSR competitors
is the following: Subsea7, Amec, Petrofac, Tecnicas Reunidas, Saipem, KBR,
Chiyoda, SBM Offshore, Aker Solutions, JGC, Oceaneering and McDermott. The Board
of Directors, upon consultation of the Nominations and Remunerations Committee,
may make any necessary adjustments in order to preserve the representativeness
of the sample and, in particular, decide to replace any of the companies in the
sample which may disappear or the financial statements of which would cease to
be available or relevant.

It is to be noted that, as far as the calculation performance is concerned, the
TSR performance will be defined as follow:
–
The TSR of the two competitors with the lowest and the highest TSR will be
eliminated

–
The TSR performance will be:

◦
100% if Technip’s TSR performance is above of or equal to that of the two
remaining best competitors

◦
80% if Technip’s TSR performance is above of or equal to that of the 3rd and 4th
remaining best competitors

◦
60% if Technip’s TSR performance is above of or equal to that of the 5th and 6th
remaining best competitors

◦
40% if Technip’s TSR performance is above of or equal to that of the 7th and 8th
remaining best competitors

◦
20% if Technip’s TSR performance is above of or equal to that of the 9th and
10th remaining best competitors

◦
0% if Technip’s TSR performance is below that of the 10th remaining best
competitor.



(2)
The target values for the OIFRA and ROCE metrics are confidential data likely to
have an influence of the share price which prohibits any ex ante disclosure even
to the Beneficiaries. Conversely the calculation of the Reference Performance ex
post, shall be fully disclosed based on actual reported figures.








